DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 5/4/2022.  Claims 1 and 11-13 have been amended.  Claims 14-28 have been cancelled.  Claims 1-13 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “receiving an instruction from the user concerning an acquisition of a good or service using a cryptocurrency balance; receiving a new set of transaction data; predicting, using the intelligent agent, a future price for a cryptocurrency; and instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction.”  The Applicant’s remarks do not contain support for this amendment and these features do not appear to be discussed in the specification and thus constitute new matter.  Although paragraph [0087] discusses delay in the redemption of Bitcoin, the specification does not discuss a delay for conducting the transaction.  The features of “future price”, “acquisition” and “user instruction” do not appear to be discussed in the specification at all.  
Claims 2-13 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “receiving an instruction from the user concerning an acquisition of a good or service using a cryptocurrency balance; receiving a new set of transaction data; predicting, using the intelligent agent, a future price for a cryptocurrency; and instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction.”  As currently drafted, claim 1 has been amended to recite both of “acquisition of a good or service using a cryptocurrency balance” and “a delay for conducting the transaction”.  Accordingly, it is unclear if the transaction is conducted or not so that the metes and bounds of the claim cannot be determined rendering the claim indefinite.  
Claims 2-13 are rejected due to their dependence on an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1 is within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 1 recites:
1. A method for training an intelligent agent of a cryptocurrency payment and distribution platform, comprising: 
receiving transaction data from a set of data sources, wherein the transaction data includes: account data that is received from a set of data resources that monitor a set of monitored physical entities associated with at least one financial account, the physical entity data transported by a set of network entities; and marketplace data streams generated by a set of marketplace assets, wherein the marketplace assets include at least one of a cryptocurrency market associated with the marketplace and a fiat currency market associated with the marketplace; 
structuring the transaction data into a set of data structures that are configured to serve a transaction decision engine associated with a client application; 
receiving intelligent agent training data sets from the client application, each intelligent agent training data set indicating at least one respective transaction action taken by a user using the client application and one or more features that correspond to the respective transaction action;  
training an intelligent agent on behalf of the user based on the intelligent agent training data sets, wherein the intelligent agent is configured to determine a transaction action to be performed on behalf of the user, wherein the determined transaction action includes a currency use recommendation for a transaction that is either recommended to the user using the client application or is automatically performed on behalf of the user;
receiving an instruction from the user concerning an acquisition of a good or service using a cryptocurrency balance; 
receiving a new set of transaction data; 
predicting, using the intelligent agent, a future price for a cryptocurrency; and 
instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction.

Referring to the bolded limitations above, independent claim 1 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 1 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 1 only recites the commercial interaction of selecting an optimized payment method.  Accordingly, claim 1 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 1, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of a platform does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 1 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 1, this claim recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, selecting the best payment method is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 2/4/2022.  Moreover, the platform of claim 1 is a known device, as discussed in paragraph [0067] of the Applicant’s specification.   Accordingly, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 1 is not patent eligible.  Dependent claims 2-13 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-13 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional transaction variables (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2019/0180255) in view of Moring (US 2022/0005020) and further in view of Liu (US 10,380,613).
Claim 1 recites:
A method for training an intelligent agent of a cryptocurrency payment and distribution platform, comprising: (Deshpande, Fig. 4, [0061], process 400 for utilizing machine learning to generate recommendations for a transaction; [0037], cryptocurrencies)
receiving transaction data from a set of data sources, wherein the transaction data includes: account data that is received from a set of data resources that monitor a set of monitored physical entities associated with at least one financial account, the physical entity data transported by a set of network entities; and (Deshpande, Fig. 4, [0062], receive account information and prior transaction information at block 410)
marketplace data streams generated by a set of marketplace assets, wherein the marketplace assets include at least one of a cryptocurrency market associated with the marketplace and a fiat currency market associated with the marketplace; (Deshpande, [0037], discusses cryptocurrencies may be used in the transaction process while Deshpande, [0062], notes transaction information may be received from third party resources.  Deshpande does not specifically disclose marketplace data streams generated by a set of marketplace assets, wherein the marketplace assets include at least one of a cryptocurrency market associated with the marketplace and a fiat currency market associated with the marketplace.   However, the related art reference Liu, Figs. 1A and 2A, 7:26-8:17, discusses receiving price of each cryptocurrency on each available exchange.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the third party resources Deshpande with the cryptocurrency exchanges of Liu so that the value of an asset may be determined as discussed in Liu, 7:26-8:17.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Liu in Deshpande since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of transaction services and one of ordinary skill in the art would recognize the combination to be predictable.)
structuring the transaction data into a set of data structures that are configured to serve a transaction decision engine associated with a client application; (Deshpande, [0063], [0064], transaction information in a data structure)
receiving intelligent agent training data sets from the client application, each intelligent agent training data set indicating at least one respective transaction action taken by a user using the client application and one or more features that correspond to the respective transaction action;  (Deshpande, Fig. 4, [0064], storing prior transaction information)
training an intelligent agent on behalf of the user based on the intelligent agent training data sets, (Deshpande, Fig. 4, [0065], training a model at block 420)
wherein the intelligent agent is configured to determine a transaction action to be performed on behalf of the user, (Deshpande, Fig. 4, [0068], transaction platform 220 utilizes trained model to generate recommendations for a transaction at block 430)
wherein the determined transaction action includes a currency use recommendation for a transaction that is either recommended to the user using the client application or is automatically performed on behalf of the user;  (Deshpande, Fig. 4, [0078], receiving information indicating loyalty credits and a stored value card amount to apply to a particular transaction at block 470; [0074], [0082], automatic selection)
receiving an instruction from the user concerning an acquisition of a good or service using a cryptocurrency balance; (Deshpande, Fig. 4, [0078], receiving information indicating loyalty credits and a stored value card amount to apply to a particular transaction at block 470; [0037], cryptocurrencies may be used in transaction process)
receiving a new set of transaction data; (Deshpande, Fig. 4, [0081], modify transaction terms at 480)
predicting, using the intelligent agent, a future price for a cryptocurrency; and (Deshpande does not specifically disclose predicting, using the intelligent agent, a future price for a cryptocurrency.  Liu, Figs. 1A-1D, 5:32-6:31, discusses AI engine 112 to generate a predicted cryptocurrency market trend (6:10).  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the machine learning of Deshpande to include the machine learning for price prediction of Liu to give an investor investment choices as discussed in Liu, 6:15-6:31.)
instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction.  (Deshpande does not specifically disclose instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction.  Liu, Figs. 1A-1D, 6:15-6:31, discusses suggested trading strategies to sell cryptocurrency including timeframes reading on delaying a transaction.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction of Deshpande to include execution based on a predicted best price of Liu so that the user can execute the trading decision at an “ideal time” as discussed in Liu, 6:42.)
Claim 2 recites:
The method of claim 1, wherein the transaction taken by the user is a product purchase.  (Deshpande, Fig. 4, [0063], purchase of products)
Claim 3 recites:
The method of claim 1, wherein the transaction taken by the user is a purchase of a service.  (Deshpande, Fig. 4, [0063], purchase of service)
Claim 4 recites:
The method of claim 1, wherein the transaction taken by the user is a receipt of a financial reward.  (Deshpande, [0011], [0021], rewards cards)
Claim 5 recites:
The method of claim 1, wherein the transaction taken by the user is a loyalty program redemption.  (Deshpande, Fig. 4, [0061], loyalty credits)
Claim 6 recites:
The method of claim 1, the currency use recommendation is for the transaction to be conducted using fiat currency.  (Deshpande, Fig. 4, [0061], stored value)
Claim 7 recites:
The method of claim 1, the currency use recommendation is for the transaction to be conducted using cryptocurrency.  (Deshpande, [0037], cryptocurrencies may be used in the transaction process)

Claim 8 recites:
The method of claim 1, the currency use recommendation is for the transaction to be conducted using a mix of fiat currency and cryptocurrency.  (Deshpande, [0074], transaction platform 220 may determine best mix of loyalty credits and stored-value cards; [0037], cryptocurrencies may be used in the transaction process)
Claim 9 recites:
The method of claim 1, wherein the transaction decision engine includes rules related to at least one of an account balance, a fiat currency valuation, a cryptocurrency valuation, a transaction value, or a time of transaction.  (Deshpande, Fig. 4, [0075], verifying quantities of cash in the accounts is correct)
Claim 10 recites:
The method of claim 9, wherein the rules are stored at least in part in smart contract.  (Deshpande, Fig. 3, [0058], [0059], storage component 340)
Claim 11 recites:
The method of claim 1, wherein the at least one financial account is a bank account.  (Deshpande, Abstract, [0001], [0003], [0004], [0063], [0068], [0072], [0084], bank account)
Claim 12 recites:
The method of claim 1, wherein the at least one financial account is a credit card account.  (Deshpande, [0072], credit card account)
Claim 13 recites:
The method of claim 1, wherein the at least one financial account is a rewards account.  (Deshpande, [0011], [0021], rewards card)



Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding Step 2A, prong one, no arguments were presented regarding Step 2A, prong one.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “In particular, claim 1, as amended, recites features that are directed to a problem rooted in computer-based cryptocurrency trading. In this regard, the claim provides for an artificial intelligence model and recites features directed to training the model. In addition, the claim provides for gathering data to predict a future direction for the price movement of the cryptocurrency. Using the data and a request submitted by the user, the predictive model determines whether a cryptocurrency transaction should be delayed. Applicant respectfully submits that claim 1, as amended, is directed to patentable subject matter because it pertains to computer-based cryptocurrency trading-none of which existed in the pre-computer world.”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Delaying the selling of an asset whose price is predicted to rise is a commonplace business method.  
Regarding Step 2B, no arguments were presented regarding Step 2B.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Briefly, it is believed that the amendment to claim 1 reciting “receiving an instruction from the user concerning an acquisition of a good or service using a cryptocurrency balance; receiving a new set of transaction data; predicting, using the intelligent agent, a future price for a cryptocurrency; and instructing one of an acquisition or a sale of the cryptocurrency based on the future price and the user instruction, wherein the instruction includes a delay for conducting the transaction” is shown in Liu as discussed in detail above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Dhodaskar (US 11,263,603) discusses security asset packs, Fig. 3B.
Benkreira (US 2021/0182805) discusses managing cryptocurrency wallets having cost basis tracking, Title.
Baughman (US 2020/0167756) discusses risk weighting for a cryptocurrency, Abstract.
Samuel (US 2019/0244207) discusses conditional transfer of cryptocurrency, [0034].
Vorobyev (US 2019/0236593) discusses cancelling a purchase with cryptocurrency based on price fluctuation, Fig. 2.
Peck et al., “Security Interests: Bitcoins and Other Cryptocurrency Assets”, April 2019, noting that the SEC many sales of cryptocurrency tokens are securities offerings, page 2. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/


/DAVID P SHARVIN/Primary Examiner, Art Unit 3692